Citation Nr: 1442642	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  04-38 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney at Law


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for PTSD.  The Board denied the appeal in September 2007.

The Veteran appealed the Board's September 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2009, the parties to the appeal (the Veteran, through an attorney, and a representative from VA General Counsel) filed a Joint Motion for Remand of the Board's decision (Motion).  The parties agreed that the Board's decision should be vacated, and case remanded, so that the Board could address the full breadth of the Veteran's claim.  More specifically, the parties agreed that although the Veteran had filed a claim for service connection for PTSD only, the evidence of record contained diagnoses of psychiatric disorders other than PTSD.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).  The Court granted the Motion later that same month.

The Board remanded the case for additional development in August 2010, May 2012, and March 2013.  After taking further action, the Appeals Management Center in Washington, DC, and the RO, respectively, denied the claim on each occasion, and returned the case to the Board.

This case is now entirely contained in paperless claims files on Virtual VA and the Veterans Benefit Management System (VBMS).  Of note, the May 2014 VA addendum opinion is found in Virtual VA but not VBMS.  Any future consideration of this appellant's case should take into consideration the existence of these electronic records.

For the reasons set forth below, this appeal is again being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO last issued a supplemental statement of the case (SSOC) pertinent to the matter on appeal in June 2014.  Later that same month, and prior to transfer of the claims file to the Board, the Veteran's attorney submitted additional authorization and consent forms regarding outstanding evidence in support of the Veteran's appeal.  The authorization and consent forms indicated that the Veteran had additional, pertinent, outstanding private treatment records at North Florida Family Psychiatry as well as from the VA medical center (VAMC) in Jacksonville, Florida.  The AOJ did not attempt to obtain these additional treatment records prior to transfer of the file to the Board.  

Further, to the extent that there are outstanding VA treatment records relevant to the Veteran's claimed psychiatric disorder(s), such records were constructively within the possession of the AOJ at the time the Veteran submitted the authorization and consent form.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  These records may be relevant to the present claim.  Under governing regulations, when additional, relevant evidence is received subsequent to the issuance of a SSOC, and prior to transfer of the claims file to the Board, the AOJ (here, the RO) is required to consider the evidence and, if the claim on appeal remains denied, issue another SSOC.  38 C.F.R. §§ 19.31(b)(1), 19.37(a) (2013).  Here, the records were not obtained, considered, or reviewed despite the submission of authorization and consent forms and VA being in constructive possession of a portion of the new evidence.  Corrective action is therefore required.

Under the circumstances, the Board finds that the AOJ must obtain a complete copy of all records of relevant VA treatment as well as the private treatment records identified by the Veteran in June 2014 and any additional records he may identify on Remand, in order to ensure that his appeal is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell, 2 Vet. App. 611 (1992).  Thereafter, and in order to afford the Veteran all due consideration, the expanded record should be forwarded to the VA examiner who offered the addendum opinion in June 2014, for review and comment.  38 C.F.R. § 19.9 (2013).

For the reasons stated, this case is REMANDED for the following actions:

1.  Assist the Veteran in obtaining the records identified in the June 2014 authorization and consent form following the procedures set forth in 38 C.F.R. § 3.159.  Ask the Veteran and his representative to provide appropriate releases for any additional care providers who may possess new or additional evidence pertinent to the issue on appeal.  If the Veteran provides the necessary releases, assist him in obtaining those records as well.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Obtain copies of records pertaining to any relevant psychiatric treatment the Veteran has received through the VA Medical Center in Gainesville, Florida, and the VA Outpatient Clinic in Jacksonville, Florida, from June 2014 to the present, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If no further records are available, the claims file should be annotated to reflect that fact.

3.  After all of the foregoing development has been completed to the extent possible, arrange to return the Veteran's claims file to the VA examiner who previously provided an addendum opinion in this case in June 2014.  The examiner should be asked to review the expanded record and prepare a supplemental report indicating the extent to which, if any, the additional evidence impacts her prior opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has PTSD or another acquired psychiatric disorder that can be attributed to his period of active military service.  

If the June 2014 VA examiner is no longer employed by VA or is otherwise unavailable, arrange to obtain the requested information from another qualified examiner.  If another examination is deemed warranted, one should be scheduled.  A complete rationale for all opinions should be provided.

4.  After conducting any additional development deemed necessary, the claim on appeal should again be reviewed.  If the benefit sought remains denied, furnish a SSOC to the Veteran and his representative, and afford them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



